Citation Nr: 0609445	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  00-15 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher original evaluation for 
gastroesophageal reflux disease (GERD) with peptic 
esophagitis, currently rated as 10 percent disabling prior to 
January 27, 2004, and 30 percent disabling from January 27, 
2004.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from July 1985 to January 
1996.  

This appeal arises from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
GERD and denied service connection for migraines, back and 
knee pain, and disorders of the feet and heels.  

The veteran limited his appeal, in his June 2000 notice of 
disagreement, to the issues of the rating for GERD, and 
service connection for migraines, and back and knee pain.  
38 C.F.R. § 20.200 (2005).  

The Board of Veterans' Appeals (Board) in an April 2001 
decision granted service connection for migraines and denied 
the claims for service connection for chronic back pain and a 
bilateral knee disorder.  The issue of the original rating 
for GERD was remanded for further development.  

The Board remanded the claim for a higher initial rating for 
GERD again in October 2003.  The additional evidence obtained 
from the April 2001 remand indicated the veteran should be 
afforded a VA examination.  The additional development 
ordered in the October 2003 remand has been accomplished to 
the extent possible.  Stegall v. West, 11  Vet. App. 268 
(1998).  

VA in a December 2004 rating decision, then granted a higher 
initial rating to 30 percent for the veteran's service-
connected GERD, effective January 27, 2004.  The issue has 
now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The June 1999 VA examination report did not include a 
complete recitation of the veteran's symptoms of GERD with 
esophagitis.  

2.  The veteran's GERD with esophagitis produces persistent 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal and arm pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for GERD 
with esophagitis, for the period prior to January 27, 2004, 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2005).  

2.  The criteria for an initial rating in excess of 30 
percent for GERD, with esophagitis have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board considered whether VA 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  During the pendency of 
this appeal, on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that VCAA notice of 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish a disability rating or 
effective date for the disability.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding to issue a final decision.  Although the veteran 
was not given all the rating criteria the January 2004 VA 
examination report addressed each of the symptoms required 
for a higher rating.  The veteran has been furnished all the 
intended benefits of VCAA.  See generally Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In this case the veteran has been assigned a 30 percent 
rating for GERD back to the date of the original claim for 
service connection.  In addition, the January 2004 VA 
examination report specifically excluded the existence of any 
symptoms required for a higher rating than 30 percent.  The 
Board concluded that remanding to correct any errors would be 
of no benefit to the veteran and only result in delaying his 
award.  Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  Any deficiency in notice to the 
appellant as to the duty to assist constitutes harmless 
error.  See also, Valiao v. Principi, 17 Vet. App. 229 
(2003).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2005).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2005).  

The Schedule for Rating Disabilities does not include a 
specific diagnostic code for rating GERD.  The most closely 
related disorder is a hiatal hernia.  The criteria for 
evaluating disability due to hiatal hernia are as follows:


Symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health
6
0

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health
3
0

With two or more of the symptoms for the 30 percent 
evaluation of less severity
1
0

38 C.F.R. § 4.114, Diagnostic Code 7346 (2005).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Factual Background and Analysis.  The veteran told the VA 
examiner in May 1999 that he developed GERD in service.  He 
developed difficulty swallowing, had nocturnal regurgitation, 
and was started on Zantac and Tagamet.  At that time he was 
taking Propulsid and Prevacid.  The veteran had elevated his 
bed, but still continued to have some discomfort.  It was 
better controlled with the medications.  

A June 1999 upper gastrointestinal series report reveals the 
veteran had a clinical history of GERD.  According to the 
veteran, he underwent an upper endoscopy in October 1998.  No 
ulcers or bacteria were found.  Severe GERD was found.  The 
veteran was taking Prevacid.  Views of the esophagus 
demonstrated significant intermittent GER to the proximal 
thoracic esophagus with the veteran in the recumbent 
position.  There were associated prominent mucosal folds 
within the distal esophagus, attributed to reflux peptic 
esophagitis.  There was no hiatus hernia or ulceration of the 
esophagus.  The impression was significant gastroesophageal 
reflux with associated peptic esophagitis.  

The veteran informed VA that he had an upper endoscopy in 
March 1998.  The veteran's private physician submitted copies 
of the examination report in October 2002.  The March 1998 
report noted the veteran had chronic esophageal reflux 
symptoms.  Although the esophagus initially appeared normal, 
the veteran was unable to stop retching and the procedure had 
to be stopped.  Several linear red erosions were seen in the 
gastroesophageal junction.  The impression was the veteran 
had a very sensitive stomach, with continual retching 
throughout the endoscopy, which revealed mild distal 
esophagitis, compatible with esophageal reflux.  

The Board ordered an additional VA examination.  It was 
conducted in January 2004.  The veteran reported he had some 
dysphagia, even when drinking liquids.  He felt a burning 
sensation in the throat which made it difficult to swallow 
fluids or even well chewed foods.  He did not have any 
sticking of foods or immediate regurgitation of recently 
swallowed food or liquid.  He did have some pyrosis and 
midepigastric pain each evening, in spite of taking Prilosec.  
The retrosternal and epigastric discomfort lasted 
approximately two hours and was relieved with Tums.  If he 
ate a large meal or any spicy foods such as tomato sauces or 
greasy foods, he did experience reflux of acid tasting.  He 
had reflux of recently ingested food into the back of his 
mouth.  It occurred approximately four nights per week, even 
with the head of his bed raised, and sleeping on two pillows.  
He denied any hematemesis, melena or hematochezia.  He did 
not have nausea or vomiting.  The midepigastric and 
retrosternal pain occurred each evening and radiated into his 
arms.  It was decreased with Prilosec and relieved more 
completely with Tums.  He had not lost weight.  His present 
weight was 220 pounds and stable.  His weight was 215 in June 
1999 on the VA examination report.  

The Board first considered the veteran's symptoms of GERD for 
the period from March 1999 to January 27, 2004.  The Board 
has concluded the June 1999 VA examination report was 
inadequate for rating purposes.  It did not include a 
complete recitation of the veteran's symptoms.  However, 
diagnostic studies at that time did show significant 
gastroesophageal reflux with associated peptic esophagitis.  
Moreover, significantly, he was taking several medications to 
control this disorder.  There is nothing in the record that 
indicates the dysphagia, regurgitation and substernal and arm 
pain reported by the veteran began in January 2004.  The 
Board has concluded the symptoms reported by the veteran in 
January 2004 are those experienced since the onset of his 
GERD in service and that a 30 percent rating should be 
assigned from March 12, 1999.  

The evidence does not indicate the veteran's GERD produces 
material weight loss, hematemesis or melena, with moderate 
anemia.  There is also no indication in the evidence that the 
veteran has severe impairment of health.  The VA physician in 
January 2004 clearly stated the veteran's GERD was not so 
severe as to cause weight loss or anemia.  The veteran's GERD 
does not produce symptoms of such severity as to result in 
severe impairment of health or anemia.  The criteria for a 60 
percent rating for GERD have not been met.  


ORDER

A 30 percent rating for GERD with esophagitis for the period 
prior to January 27, 2004, is granted subject to regulations 
governing the award of monetary benefits.  

A higher initial rating than 30 percent for GERD with 
esophagitis is denied.  




____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


